Title: To James Madison from Ralph Bowie, 24 March 1801
From: Bowie, Ralph
To: Madison, James


Dear Sir
York, Pennsylva. 24th March 1801.
Perhaps it may be necessary to offer some apology for the liberty I take in now addressing you. It is not to congratulate you on your appointment to an office of high importance to the dignity and happiness of this Country, for I know the Office is honor’d, and I beleive the Interest of our Country will be eminently promoted by your acceptance of it; nor is it directly nor indirectly to ask any kind of favor for myself or any one; but from an honest wish to convey some information, which I think may be useful at this æra, eventful and important as it surely is, to the future Interests of this Country. I happened to be lately in Philadelphia for some days, at and since the time the Presidents Speech was published, and had occasion to hear the Sentiments of a considerable number of persons, (professional men and others,) of as much respectability as any in this State, respecting this elegant address, and they all agreed in the most unequivocal and warm approbation of it. It might indeed naturally be expected that candid men of all descriptions, would cordially approve of Principles so pure and Sentiments so just and liberal, delivered in Language so elegant and impressive. But the most important information I wish to convey is, that I have heard it express’d by a very considerable number of what is called the Fœderal party “that they will most cordially Support Mr. Jefferson’s Administration if it is found to correspond with the principles avowed in his Address.” These declarations I firmly beleive to be Sincere, and as far as my observation and information goes, I beleive it to be the general Sense of the respectable Fœderal Characters throughout this State. What a grand object then opens, for an expanded, just and benevolent mind to accomplish! to put an end to the virulence of Faction, and to reconcile the hostility of party; which have greatly interrupted Social happiness, and even endanger’d the Stability of our Government. What is still dreaded in the new Administration by many of the persons I have mentioned; is a general removal of persons of the fœderal party from office; and the measures to be pursued in this respect, will I beleive be look’d after as in some degree the criterion of the future Administration, and of the approbation & Support to be given to it. The Language of the Presidents address has, with me, such irresistable evidence of coming warm and Sincere from the heart, that I think the apprehension above alluded to, will turn out to be totally groundless. The mercenary and Selfish herd of office hunters will be the only persons dissappointed by this Liberal System of policy, and it is right they Should. Their Zeal and Political attachments have generally been directed to selfish purposes, and many of them even avow it. How much more dignified & happy would the State of Society be, if an application, direct or indirect, for office; were universally considered as mean and improper, to operate as a disqualification, and to issue in certain dissappointment; and it is my Sincere wish, that some approach, may now be made, towards such a System. All good and candid men, I beleive, Sincerely regret the alarming height to which party Spirit has arisen, and will most cordially unite in aiding, Supporting and highly revering, a President, who not only by the most conciliatory and happy expressions but by the most wise, liberal, and just measures, does all in his power to put an end to it. By this means Mr. Jefferson may have it in his power to continue President as long as he is willing to Serve in this arduous and important Station; but this, I beleive, would be a Slight consideration with him, compared to that high Satisfaction, and justly eminent praise, that would accrue, from becoming, at this eventful period, so extensively a peacemaker, and Blessing to his Country. These are the Sentiments of one who never held any office, and who never ask’d nor form’d a wish for any, either in the gift of Magistrate or people; and who has no friend nor connection that can be removed from any office whatever. I therefore take the liberty of addressing these Sentiments, in an unstudied manner, to you, from the honest wish I have already expressed, and from the high esteem and respect I have ever entertained for you, since I had first the honor of your acquaintance.
I beg leave to offer my Respectful and best Compliments to Mrs. Madison, and have the honor to be, with Sincere esteem and respect, Dear Sir Your most Obedient, humble Servant.
Ralph Bowie
 

   
   RC (DLC). Docketed by JM.



   
   Ralph Bowie, a native of Paisley, Scotland, studied law at the University of Edinburgh and immigrated to the U.S. in 1781. He settled in York, Pennsylvania, and became “a lawyer of eminence” (A History of the York County Academy [York, Pa., 1953], p. 47; Pa. Magazine of History and Biography, 50 [1926]: 164).


